Pannell, Judge.
The defendant was charged with murder and convicted of voluntary manslaughter and sentenced to a term of fifteen years. The motion for new trial was overruled and an appeal was entered to this court. Held:
1. The evidence was sufficient to authorize the verdict.
2. The defendant having admitted she shot the deceased, there was no error in giving the following charge: "I charge you that an admission, as applied to a criminal case, is a statement by the defendant of a fact or facts pertinent to the issue and tending in connection with other facts or circumstances to prove the guilt of the defendant, but which of itself is not enough to authorize a conviction. I charge you further that all admissions shall be scanned with care.” Nor was said charge argumentative, incorrect as an abstract principle of law, or incomplete.
3. No harmful error is shown by any of the other enumerations of error properly before this court for review. See in this connection Crider v. State, 115 Ga. App. 347 (1) (154 SE2d 743); Strickland v. English, 115 Ga. App. 384 (2) (154 SE2d 710).

Judgment affirmed.


Bell, C. J., and Deen, J., concur.